UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March 31, 2011OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-16120 SECURITY FEDERAL CORPORATION (Exact Name of Registrant as Specified in its Charter) South Carolina 57-08580504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 238 Richland Avenue West, Aiken, South Carolina (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (803) 641-3000 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $0.01 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES NO X Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES NO X Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NO X As of June 15, 2011, there were issued and outstanding shares of the registrants Common Stock, which are traded on the over-the-counter market through the OTC "Electronic Bulletin Board" under the symbol "SFDL."The aggregate market value of the voting stock held by non-affiliates of the registrant, computed by reference to the average of the bid and asked price of such stock as of September 30, 2010, was $ million.(The exclusion from such amount of the market value of the shares owned by any person shall not be deemed an admission by the registrant that such person is an affiliate of the registrant.) DOCUMENTS INCORPORATED BY REFERENCE 1. Portions of the Registrant's Annual Report to Stockholders for the Fiscal Year Ended March 31, 2011.(Part II) 2. Portions of the Registrant's Proxy Statement for the 2011 Annual Meeting of Stockholders.(Part III) Forward-Looking Statements This Form 10-K, including information included or incorporated by reference, contents, and future filings by the Company on Form 10-Q, and Form 8-K, and future oral and written statements by the Company and its management may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements often include the words "believes," "expects," "anticipates," "estimates," "forecasts," "intends," "plans," "targets," "potentially," "probably," "projects," "outlook" or similar expressions or future or conditional verbs such as "may," "will," "should," "would" and "could." These forward-looking statements are subject to known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from the results anticipated, including, but not limited to: ● the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs and changes in our allowance for loan losses and provision for loan losses that may be affected by deterioration in the housing and commercial real estate markets; ● changes in general economic conditions, either nationally or in our market areas; ● changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; ● fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market areas; ● secondary market conditions for loans and our ability to sell loans in the secondary market; ● results of examinations of us by the Office of Thrift Supervision (the "OTS"), the Office of the Comptroller of the Currency (as successor to the OTS), the FDIC or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; ● legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, orthe interpretation of regulatory capital or other rules; ● our ability to attract and retain deposits; ● further increases in premiums for deposit insurance; ● our ability to control operating costs and expenses; ● the use of estimates in determining fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; ● difficulties in reducing risk associated with the loans on our balance sheet; ● staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our workforce and potential associated charges; ● computer systems on which we depend could fail or experience a security breach; ● our ability to retain key members of our senior management team; ● costs and effects of litigation, including settlements and judgments; ● our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; ● increased competitive pressures among financial services companies; i ● changes in consumer spending, borrowing and savings habits; ● the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; ● our ability to pay dividends on our common stock; ● adverse changes in the securities markets; ● inability of key third-party providers to perform their obligations to us; ● changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; ● future legislative changes and out ability to comply with the requirements of the U.S. Treasury Community Development Capital Initiative; and ● other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services and the other risks described elsewhere in this document. These developments could have an adverse impact on our financial position and our results of operations. Any forward-looking statements are based upon management's beliefs and assumptions at the time they are made. We undertake no obligation to publicly update or revise any forward-looking statements included or incorporated by reference in this document or to update the reasons why actual results could differ from those contained in such statements, whether as a result of new information, future events or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking statements discussed in this document might not occur, and you should not put undue reliance on any forward-looking statements. As used throughout this report, the terms "we", "our" or "us" refer to Security Federal Corporation and our consolidated subsidiary, Security Federal Bank. Available Information The Company provides a link on its investor information page at www.securityfederalbank.com to the Securities and Exchange Commission's("SEC") website (www.sec.gov) for purposes of providing copies of its annual report to shareholders, annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and press releases.These filings are available free of charge and also can be obtained by calling the SEC at 1-800-SEC-0330. ii PART I Item 1.Business Security Federal Corporation Security Federal Corporation (the "Company") was incorporated under the laws of the State of Delaware in July 1987 for the purpose of becoming the savings and loan holding company forSecurity Federal Bank ("Security Federal" or the "Bank") upon the Bank's conversion from mutual to the stock form (the "Conversion").Effective August17, 1998, the Company changed its state of incorporation from Delaware to South Carolina. As a South Carolina corporation, the Company is authorized to engage in any activity permitted by South Carolina General Corporation Law.The Company is a unitary savings and loan holding company.Through the unitary holding company structure, it is possible to expand the size and scope of the financial services offered beyond those currently offered by the Bank.The holding company structure also provides the Company with greater flexibility than the Bank would have to diversify its business activities, through existing or newly formed subsidiaries, or through acquisitions or mergers of stock thrift institutions as well as other companies.There are no current arrangements, understandings or agreements regarding any such acquisition.Future activities of the Company, other than the continuing operations of Security Federal, will be funded through dividends from Security Federal and through borrowings from third parties.See "Regulation- Savings and Loan Holding Company Regulation" and "Taxation." Activities of the Company may also be funded through sales of additional securities or income generated by other activities of the Company.At this time, there are no plans regarding sales of additional securities or other activities. At March 31, 2011, the Company had assets of $933.5 million, deposits of $690.4 million and shareholders' equity of $76.0 million. The executive office of the Company is located at 238 Richland Avenue West, Aiken, South Carolina 29801, and its telephone number is (803) 641-3000. Security Federal Bank General.Security Federal is a federally chartered stock savings bank headquartered in Aiken, South Carolina.Security Federal, with 13 branch offices in Aiken, Richland and Lexington counties, South Carolina and Columbia County, Georgia, was originally chartered under the name Aiken Building and Loan Association on March 27, 1922.It received its federal charter and changed its name to Security Federal Savings and Loan Association of Aiken on March 7, 1962, and later changed its name to Security Federal Savings Bank of South Carolina, on November 11, 1986.Effective April 8, 1996, the Bank changed its name to Security Federal Bank.The Bank converted from the mutual to the stock form of organization on October 30, 1987. The principal business of Security Federal is accepting deposits from the general public and originating commercial real estate loans, commercial business loans, consumer loans, as well as mortgage loans to buy or refinance one-to-four family residential real estate.The Bank also originates construction loans on single-family residences,multi-family dwellings and projects, and commercial real estate, as well as loans for the acquisition, development and construction of residential subdivisions and commercial projects. Security Federal's income is derived primarily from interest and fees earned in connection with its lending activities, and its principal expenses are interest paid on savings deposits and borrowings and operating expenses. Issuance of Convertible Senior Debentures On December 1, 2009, the Company issued $6.1 million in convertible senior debentures. The debenturesmature on December 1, 2029 and accrue interest at the rate of 8.0% per annum until maturity or earlier redemption or repayment. Interest on the debentures is payable on June 1 and December 1 of each year, commencing June 1, 2010. The debentures are convertible into the Company's common stock at a conversion price of $20 per share at the option of the holder at any time prior to maturity. 1 The debentures are redeemable, in whole or in part, at the option of the Company at any time on or after December 1, 2019, at a price equal to 100% of the principal amount of the debentures to be purchased plus any accrued and unpaid interest to, but excluding, the date of redemption. The debentures are unsecured general obligations of the Company ranking equal in right of payment to all of its present and future unsecured indebtedness that is not expressly subordinated. Community Development Capital Initiative ("CDCI") On September 29, 2010, the Company entered into a Letter Agreement with the U.S. Department of the Treasury ("Treasury") in connection with its participation in the CDCI which was established by the Treasury pursuant to the Troubled Asset Relief Program ("TARP").The CDCI was established by the Treasury to invest lower cost capital in Community Development Financial Institutions ("CDFI"), supporting their efforts to provide credit to small businesses and other qualified customers. Pursuant to the CDCI, the Company entered into an Exchange Agreement with the Treasury and exchanged the 18,000 shares of its Fixed Rate Cumulative Perpetual Preferred Stock, Series A ("Series A Preferred Stock"), previously sold to the Treasury on December 19, 2008 pursuant to the TARP Capital Purchase Program ("CPP"), for 18,000 shares of newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series B ("Series B Preferred Stock"). In addition and in connection with our participation in the CDCI, on September 29, 2010, the Company entered into a Letter Agreement with the Treasury (including the Securities Purchase Agreement - Standard Terms, the "Purchase Agreement"), pursuant to which the Company sold an additional 4,000 shares of Series B Preferred Stock to the Treasury at a price of $4.0 million.As a result of its participation in the CDCI and the transactions under the Exchange Agreement and the Purchase Agreement, the Treasury now holds 22,000 shares of the Security Federal Corporation Series B Preferred Stock, with an aggregate liquidation preference amount of $22.0 million. The additional capital received by the Company from Treasury pursuant to the Purchase Agreement was contingent upon the Company's completion of a separate stock offering of the same amount, as required by the OTS.In satisfaction of this requirement, on September 29, 2010, the Company sold 400,000 shares of its common stock to certain accredited investors in a private placement at a price of $10.00 per share, for gross proceeds of $4.0 million. The warrant issued to Treasury for the purchase of 137,966 shares of the Company's common stock in connection with the TARP CPP on December 19, 2008 remains outstanding.For additional information regarding the CDCI transaction and the TARP CPP transaction, see Note 21 of the Notes to Consolidated Financial Statements contained in the Annual Report. Additional Offering; Elimination of Mandatorily Redeemable Shares On December 22, 2010, the Company sold 82,906 shares of its common stock to certain accredited investors in a private placement for $10.00 a share.As a result, the Company's capital increased by $829,060. On April 11, 2011, the Company eliminated the mandatorily redeemable shares of its common stock as a result of an investor's purchase of these shares in a private transaction. In connection with the purchase of these shares, the redemption feature was eliminated. As a result, the Company no longer has the liability related to these shares on its balance sheet and the Company's capital increased by $1.5 million. Selected Consolidated Financial Information This information is incorporated by reference to page 7 of the 2011 Annual Report to Stockholders ("Annual Report"). 2 Yields Earned and Rates Paid This information is incorporated by reference to page 18 of the Annual Report. Rate/Volume Analysis This information is incorporated by reference to page 17 of the Annual Report. Lending Activities General.The primary source of revenue for the Bank is interest and fee income from lending activities.The principal lending activities are making loans on commercial real estate and one-to-four family residential real estate. The Bank originates fixed rate residential real estate loans for sale in the secondary market and adjustable rate mortgage loans to be held in its portfolio.The Bank also originates construction loans on single family residences, multi-family dwellings and commercial real estate, and loans for the acquisition, development and construction of residential subdivisions and commercial projects.To a lesser extent, the Bank originates consumer loans and commercial business loans. The loan-to-value ratio, maturity and other provisions of loans made by the Bank reflect its policy of making the maximum loan permissible consistent with applicable regulations, established lending policies and market conditions.The Bank requires title insurance (or acceptable legal opinions on smaller loans secured by real estate) and fire insurance, and flood insurance where applicable, on loans secured by improved real estate. 3 Loan Portfolio Composition.The following table sets forth information concerning the composition of the Bank's loan portfolio in dollar amounts and in percentages by type of loan, and presents a reconciliation of total loans receivable before net items. At March 31, Amount Percent Amount Percent Amount Percent Amount Percent Amount Percent (Dollars in Thousands) TYPE OF LOAN: Real Estate Loans: Residential real estate $ % $ % $ % $ % $ % Owner occupied residential construction 16,975 3.4 16,248 2.8 17,186 2.8 17,975 3.4 17,510 3.9 Total residential real estate loans 116,194 23.2 121,418 20.7 132,693 21.2 134,159 25.1 127,042 28.2 Commercial business Commercial real estate Multi-family 10,055 2.0 12,718 2.2 12,316 2.0 10,911 2.1 3,689 0.8 Consumer loans: Deposit account Home equity lines Consumer first and second mortgages Premium finance Other 18,530 3.7 18,646 3.2 26,603 4.2 22,716 4.3 18,317 4.1 Total consumer loans 64,863 12.9 68,526 11.7 69,025 11.0 66,832 12.5 63,810 14.2 Total loans % Less: Loans in process Deferred fees and discounts ) Allowance for loan losses 12,502 12,307 10,182 8,067 7,297 Total loans receivable $
